Citation Nr: 1208044	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  10-40 374	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic back strain with muscle spasm.

2.  Entitlement to a disability rating in excess of 20 percent for left ankle sprain with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

In a written statement received at the Board on February 24, 2012, and prior to the promulgation of a decision in the current appeal, the Veteran requested a withdrawal of his claims for increased ratings for his service connected back and left ankle disabilities.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to a disability rating in excess of 40 percent for chronic back strain with muscle spasm is dismissed.

The claim for entitlement to a disability rating in excess of 20 percent for left ankle sprain with degenerative changes is dismissed.



		
K. Parakkal
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


